          Case 1:21-cv-00233-PAE Document 9 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VICTOR VENTURA,

                                       Plaintiff,                       21 Civ. 233 (PAE)
                        -v-
                                                                           ORDER OF
 LORETTA MICHAELS and NAVAJO                                               DISMISSAL
 EXPRESS, INC.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has been advised, by stipulation of the parties, that the maximum recovery in

this action is $75,000. Dkt. 8. Because that amount falls short of the amount in controversy

necessary to provide the Court with subject-matter jurisdiction under 28 U.S.C. § 1332(a), and

there appears to be no other basis for the Court to exercise jurisdiction over this removed action,

Dkts. 1, 1-1, the Court remands this case to the state court under 28 U.S.C. § 1447(c). The initial

pretrial conference scheduled to take place tomorrow, February 19, 2021, is hereby adjourned.

       The Clerk of Court is respectfully directed to close this case and to remand the matter to

the Supreme Court of the State of New York, Bronx County.

       SO ORDERED.


                                                             PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: February 18, 2021
       New York, New York
